DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are presented for examination.
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.1	Authorization for this examiner’s amendment was given in a telephone interview with Kisuk Lee (Reg. No. 66,861) on 05/06/2022.
3.2	The application is amended as follow:
	Claims 10-11 are canceled.
Claim 1. 	(Currently Amended) An integrated steep slope collapse simulation system comprising: 
a base; 
a tower provided at one end of the base; 
a soil tank structure having one side being connected to the tower so that the soil tank structure is inclined, the soil tank structure being filled with soil, and the soil being rammed; 
a work platform provided with a working stand moving along the base and moving up and down; 
a soil moving device supplying soil to an interior of the soil tank structure, wherein the soil moving device includes: a primary hopper into which soil is introduced; a conveyor receiving the soil from the primary hopper and conveying the soil; and a secondary hopper receiving the soil from the conveyor, wherein a soil supply hole being elongated in a left/right direction is formed at a central portion of the working stand, and the work platform is provided with a hoist, and wherein the hoist lifts up the secondary hopper and allows the interior of the soil tank structure to be filled with the soil through the soil supply hole while moving left and right along the soil supply hole; 
an artificial rainfall device provided above the soil tank structure, the artificial rainfall device injecting water downward toward the soil rammed inside the soil tank structure; and 
an underground water reproduction device injecting water upward through the bottom surface of the soil tank structure from the underside of the soil rammed in the soil tank structure. 
Allowable Subject Matter
4.	Claims 1-9, 12 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
5.1	While Okada et al. teaches a Subsurface Water Movement and Downslope Deformation in Model-Slope Tests by Artificial Rainfall; Crea (USPG_PUB No. 2006/0291959) teaches an Agricultural Implement For Installing An Irrigation System; neither of these references, taken either alone or in combination with the prior art of record, discloses an integrated steep slope collapse simulation system that includes “a soil moving device supplying soil to an interior of the soil tank structure, wherein the soil moving device includes: a primary hopper into which soil is introduced; a conveyor receiving the soil from the primary hopper and conveying the soil; and a secondary hopper receiving the soil from the conveyor, wherein a soil supply hole being elongated in a left/right direction is formed at a central portion of the working stand, and the work platform is provided with a hoist, and wherein the hoist lifts up the secondary hopper and allows the interior of the soil tank structure to be filled with the soil through the soil supply hole while moving left and right along the soil supply hole”, as specifically shown in the claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        May 6, 2022